         2:21-cv-02067-RMG       Date Filed 07/30/21     Entry Number 11       Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

    ENERGY ONE AMERICA, LLC,                   )
                                               )   C.A. No. 2:21-cv-2067-RMG
          Plaintiff,                           )
                                               )
    v.                                         )
                                               )             ORDER AND OPINION
    JAMES B. CHRISTOPHER, JR.,                 )
    CREATIVE BUILDING SOLUTIONS,               )
    INC. F/K/A ENVIROFOAM                      )
    TECHNOLOGIES, INC.,                        )
    ENVIROFOAM OF NORTH GEORGIA,               )
    LLC, and JAMES TRAVIS                      )
    CHRISTOPHER,                               )
                                               )
          Defendants.                          )


          This matter is before the Court upon Defendants James B. Christopher Jr., Creative

Building Solutions, Inc. f/k/a Envirofoam Technologies, Inc., (“Creative Building Solutions”),

Envirofoam of North Georgia, LLC, and James Travis Christopher’s Motion to Remand (Dkt. No.

8) and Plaintiff Energy One America, LLC’s (“Plaintiff”) Response to Defendants’ Motion to

Remand. (Dkt. No. 10). For the reasons stated below, Defendants’ motion to remand is granted.

(Dkt. No. 8).1

          On June 7, 2021, Plaintiff originally filed a Complaint in the Court of Common Pleas for

Charleston County, South Carolina. (Dkt. No. 1-1).2 On July 12, 2021, Defendants filed a Notice

of Removal, removing the case to federal court based upon Defendants’ belief that diversity



1
  The parties agree that remanding this case to the Court of Common Pleas for Charleston County,
South Carolina is appropriate on the ground complete diversity amongst the parties never existed.
(Dkt Nos. 8; 10).
2
  Plaintiff’s original state court action is captioned: Energy One America LLC v. James B.
Christopher, Jr., Creative Building Solutions, Inc. F/K/A Envirofoam Technologies, Inc.,
Envirofoam of North Georgia, LLC, and James Travis Christopher, 2021-CP-10-02640. (Dkt.
No. 1-1).
      2:21-cv-02067-RMG          Date Filed 07/30/21       Entry Number 11         Page 2 of 2




jurisdiction was present in this action pursuant to 28 U.S.C. § 1332. Notwithstanding, there is no

diversity jurisdiction in this case because diversity of citizenship is lacking.

       Plaintiff, Energy One America LLC, is a limited liability company and for purposes of

diversity jurisdiction limited liability companies are treated as unincorporated associations, akin

to a partnership, whose citizenship is that of its members. Tech. Applications, Inc. v. Exro Ltda,

388 F.3d 114, 121 (4th Cir. 2004).        Defendants’ Notice of Removal alleges that Defendant

Creative Building Solutions is a citizen of the State of Georgia. (Dkt. No. 1 at ¶ 6). Defendants’

Answer admits that Defendant Creative Building Solutions owns 4,482 Class A Units of Plaintiff,

Energy One America LLC. (Dkt. No. 3, at ¶¶ 15-16). Consequently, because Plaintiff is a limited

liability company and one of its members is a citizen of Georgia, Plaintiff is likewise a citizen of

Georgia and complete diversity amongst the parties does not exist in this action. As such, the

Court does not have subject matter jurisdiction over the claims in this action.

       For the reasons stated above, Defendants’ Motion to Remand is GRANTED. (Dkt. No.

8). The Court REMANDS this case to the Court of Common Pleas for Charleston County, South

Carolina.

       AND IT IS SO ORDERED.




                                                       s/ Richard M. Gergel
                                                       Richard M. Gergel
                                                       United States District Judge


July 29, 2021
Charleston, South Carolina




                                                   2
